DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and related arguments, see pages 8-9, filed 07/05/2022, with respect to the objection to the drawings, objection to the specification, objection to claim 14, claim interpretation of claim 14 under 35 U.S.C. 112(f), and rejection of claims 15 and 20 under 35 U.S.C. 112(b) have been fully considered and have been withdrawn. 
Applicant’s arguments with respect to claim(s) 3, 5-6, 8-18, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to withdrawn claims 24-26 and request for rejoinder upon an indication of allowability of claim 16 is acknowledged.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16, second to last line should recite "vaporiser" to be consistent with the rest of the claims and the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 13, 15-18, 21, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub. No. 2016/0192707 A1) in view of Yener (U.S. Pub. No. 2018/0103685 A1).
In regards to claim 16, Li describes a vaporiser-tank unit (Li, par. [0005]; Fig. 9), comprising: a liquid tank (Li, Fig. 9; pars. [0035]-[0037] – liquid chamber 307); and 
a vaporiser insert configured to be slid into the liquid tank (Li, pars. [0035]-[0037]), wherein the vaporiser insert comprises: at least one electrical vaporiser for vaporising liquid fed to the at least one electrical vaporiser (Li, par. [0029] – electrically connected); electrical contacts for making electrical contact with the vaporiser insert for supplying the at least one electrical vaporiser with electrical energy and/or for receiving control signals for the at least one electrical vaporiser (Li, Fig. 9; pars. [0009] and [0037] – heating elements are electrically connected to electrode sleeves 3022); a base part with opposingly arranged faces and a jacket side between the opposingly arranged faces arranged around at least one flow channel through which vapour can flow (Li, Figs. 2 and 9; pars. [0026]-[0027] – atomizer unit has a hollow cylindrical shape and therefore has two opposingly arranged faces [e.g., the top and bottom] and a face therebetween that includes at least one liquid conducting body that conducts liquid to the atomizing chamber. The atomizing chamber is connected on one side by an air inlet 110 and on the opposing side by an air outlet 109); and wherein at least one liquid opening for feeding vaporisable liquid from outside the vaporiser insert to the at least one electrical vaporiser is arranged on the jacket side of the base part (Li, Id.).
Li does not explicitly describe wherein the vaporiser insert has an anti-rotation element, and the liquid tank has a counter piece to the anti-rotation element, such that the vaporizer insert cannot rotate with respect to the liquid tank when slid into the liquid tank.  Li describes an atomizing unit 200 that is detachably connected with an assembly holder 302 on one end (i.e., via an engagement with internal screws 310) and slides into the liquid chamber 307 at another end (Li, Figs. 9-10; pars. [0035]-[0036]).  Two opposite ends of the liquid conducting bodies 204, 205 (i.e., porous ceramic rods) of the atomizing unit 200 extend into the liquid chamber 307 (Li, Figs. 9-10; pars. [0032] and [0035]-[0036]).  The screws used in Li are not described as having a purpose other than engaging and securing the parts of the assembly together (Li, par. [0037]).  
On pages 9-10 of the remarks dated 07/05/2022, it is argued that the claimed invention has an advantage over Li where the vaporiser insert can be mounted and replaced faster than Li.  Specifically, the vaporizer insert of the claimed invention is slid into the liquid tank in the claimed invention while Li describes screwing the atomizing unit into an assembly holder.  Id.  It is further argued that an anti-rotation arrangement is impossible in Li as this would prevent the replaceable atomizing unit from being unscrewed from the assembly holder such that the replaceable atomizing unit could not be replaced. Id.
Yener describes an electronic smoking device that has a battery portion 12 and an atomizer/liquid reservoir portion 14 that can be configured to fit together by a friction push fit, a snap fit, a bayonet attachment, magnetic fit, or screw threads (Yener, par. [0019]).  Yener therefore describes alternative ways of securing sections of a vaporizing device together that do not affect the functionality of the electronic smoking device.  The battery portion 12 of Yener is analogous to the assembling holder of Li while the atomizer/liquid reservoir portion 14 of Yener is analogous to the atomizing unit and liquid chamber of Yi.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Li in view of Yener to secure the atomizing unit 200 to the assembling holder using an alternative form of attachment (e.g., magnetic, friction push fit, snap fit, etc.).  The motivation to do so includes providing alternative ways of attaching the sections together that can be more user friendly and ergonomic (i.e., screws can be more difficult to handle for a user with arthritis than a magnetic attachment).  
Moreover, while Li does not explicitly describe the liquid conducting bodies 204, 205 being held in a specific, constant position while in the liquid chamber 307, Li does not explicitly describe the liquid conducting bodies 204, 205 being freely adjustable within the liquid chamber 307 either.  The liquid conducting bodies 204, 205 are described as being in a rod shape (Li, par. [0032]; Figs. 4-6).  The liquid conducting bodies 204, 205 are therefore only able to absorb liquid from two points each (i.e., either end) which is further described as extending into the liquid chamber 307 (Li, par. [0035]; Fig. 9).  Accordingly, it would have been an obvious optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Li in view of Yener to have the liquid conducting bodies in a fixed, predetermined location in the liquid chamber.  The motivation to do so is to reduce the locations that the liquid could leak from and to allow the liquid to be guided to the desired locations more effectively so that the liquid conducting bodies remain wet, and thereby useful for the atomizing process, longer.
In regards to claim 3, Li describes the vaporiser-tank unit according to claim 16, further comprising: at least one retaining and/or fixing element for retaining and/or fixing the vaporiser insert in the liquid tank (Li, Fig. 9; pars. [0035]-[0037] – atomizing unit 200 is received in the housing 301 and between the liquid chamber 307 and secured by assembling holder 302 via internal screws 310).
In regards to claim 5, Li describes vaporiser-tank unit according to claim 16, wherein the electrical contacts are arranged on one of the opposingly arranged faces of the vaporiser insert (Li, Fig. 9; par. [0037] – electrode sleeve 3022 is on one end of the atomizer unit).
In regards to claim 13, Li describes the vaporiser-tank unit according to claim 16, wherein the at least one liquid opening communicates with a juice feed element, and wherein the juice feed element is designed to transport liquid to the at least one electrical vaporiser (Li, Figs. 2 and 9; par. [0035] – ends of the liquid conducting bodies extend into the liquid chamber).
In regards to claim 15, Li describes the vaporiser-tank unit according to claim 16, wherein the base part is elongated (Li, par. [0036]; Fig. 2 - housing 301 includes a sleeve tube 3011 that contains the liquid chamber 307 and the atomizer unit 200).  Li does not describe a base part that has a round cross-section.  On page 15, lines 18-25 of the specification, the round cross section is described as tapering downstream between burner 40 and a chimney 41 that can be considered to be a retaining and/or fixing element that acts to prevent arbitrary sliding along the longitudinal axis of the vaporiser insert (i.e., along the assembly channel).  However, the claims and specification do not provide a reason or motivation as to why this functionality is limited to this specific shape rather than a straight edged shape.  Additionally, Li does not describe a limitation to the particular shape of the atomizing unit to having a cross section as illustrated in Fig. 2.  Accordingly, it would have been mere optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Li to have a rounded cross section.  The motivation to do so is to accommodate a rounded liquid chamber and pathways to the liquid conducting bodies that will reduce the areas where the liquid can collect.
In regards to claim 17, Li describes the vaporiser-tank unit according to claim 16, wherein the liquid tank encompasses the jacket side of the vaporiser insert at least in a section of the at least one liquid opening (Li, Id.).
In regards to claim 18, Li describes the vaporiser-tank unit according to claim 16, wherein a corresponding at least one capillary element inside the liquid tank is associated with the at least one liquid opening (Li, Id.).
In regards to claim 21, Li does not explicitly describe the vaporiser-tank unit according to claim 16, wherein at least one face of the opposingly arranged faces of the vaporiser insert is flush with a corresponding face of the liquid tank.  Li depicts an atomizing unit that is inserted into a hollow space of a liquid chamber, but does show either end of the atomizing unit 200 being entirely flush with an end of the liquid chamber 307 (Li, Fig. 9).  However, it is anticipated that one of ordinary skill in the art at the time of filing of the claimed invention would extend the air outlet 109 to match the dimensions of the air pipe 309 to provide a tighter fit between the atomizing unit and the liquid chamber to prevent liquid leakage.
In regards to claim 23, Li and Yener describes an inhaler comprising: a vaporiser-tank unit according to claim 16 (Li, see reasons provided above in regards to claim 16); and an energy store for supplying the electrical energy to the at least one electrical vaporiser (Li, par. [0040] – power supply 500 may include a rechargeable battery; Yener, par. [0019]).
In regards to claim 28, Li describes the vaporiser tank unit according to claim 16, wherein the liquid tank has an insertion opening and an outlet opening (Li, Fig. 9; pars. [0035]-[0037]); and wherein the vaporiser insert extends from the insertion opening to the outlet opening (Li, Id.)
Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Yener as applied to claim 16 above, and further in view of Safari (U.S. Pat. No. 9,351,522 B2) and Brinkley (U.S. Pub. No. 2015/0335071 A1).
In regards to claim 6, Li describes the vaporiser-tank unit according to claim 16.  Li does not describe at least one permeable-to-air ventilation and/or venting device provided on the jacket side of the base part.
Safari describes a cartomizer E-cigarette that includes a semi-permeable membrane 375 that allows air into the liquid chamber while retaining the liquid solution within the liquid chamber (Safari, Fig. 3; col. 4, lines 36-47).  Safari does not describe the semi-permeable membrane being provided on the jacket side of the base part.  
However, Brinkley describes an aerosol delivery device that utilizes channels displaced on the side of a flow director 308 that directs aerosol precursor from a reservoir substrate 312 to an aerosolization zone (Brinkley, pars. [0122] and [0140]).  The channels of Brinkley can also be used to facilitate venting of air from around and in the reservoir substrate 312 displaced by the aerosol precursor composition to further facilitate rapid filling (Brinkley, par. [0122]).
Li, Yener, Safari, and Brinkley are each directed towards devices configured to turn a liquid compound into a spray using a heating element.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Li in view of Safari and Brinkley to provide a semi-permeable membrane on the side of the atomizing unit to allow air, but not liquid back into the liquid chamber to facilitate filling of the liquid conducting bodies.  The motivation to do so is to ensure that the heating element is continuously atomizing liquid while the device is being used.
Claim 22 recites similar subject matter as claim 6 and is therefore rejected for similar reasons.
Claims 8-11, 14, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Yener as applied to claim 16 above, and further in view of Collett (U.S. Pat. No. 8,881,737 B2).
In regards to claim 8, Li does not describe wherein the at least one electrical vaporiser is a plurality of electrical vaporisers.  At most, Li describes a heating element that is wound around two separate liquid conducting bodies 205, 204 (Li, Fig. 9).  Collett describes an electronic smoking article comprising one or more microheaters that allow separate components of the aerosol precursor composition to be heated separately (e.g., at different temperatures and for different amount of time) to provide a more consistent aerosol (Collett, col. 28, lines 45-48; col. 34, lines 28-32).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the heating elements of Li in view of Collett to be separately controlled heating elements in order to provide a more controlled atomization.
In regards to claim 9, Li describes the electrical vaporiser is arranged along a periphery of the jacket side of the base part and/or along the flow channel (Li, Figs. 2 and 9 – heating element 112 is wound around the liquid conducting body 205, 204 and is therefore arranged along the path that the liquid flows).  While Li does not describe the plurality of electrical vaporisers, Li does describe a heating element 112 that is wound along two different liquid conducting bodies.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to separately atomize the liquid in each of the liquid conducting bodies as described in Collett, as applied above in regards to claim 8, to provide more nuanced control over the atomization of the liquid.
In regards to claim 10, Li describes wherein the vaporiser-tank unit has a corresponding plurality of liquid openings (Li, Figs. 2 and 9; pars. [0026]-[0032] – liquid conducting body 103 has two openings. Liquid conducting bodies 205, 204 each have two openings); and wherein liquid from a corresponding liquid opening of the plurality of liquid openings can be fed to each electrical vaporiser of the plurality of electrical vaporisers (Li, Fig. 9 – liquid conducting bodies 205, 204 are separate and have two openings).  While Li does not describe the plurality of electrical vaporisers, Li does describe a heating element 112 that is wound along two different liquid conducting bodies.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to separately atomize the liquid in each of the liquid conducting bodies as described in Collett, as applied above in regards to claim 8, to provide more nuanced control over the atomization of the liquid.
In regards to claim 11, Li describes wherein the vaporiser insert has at least one retaining element on the jacket side of the base part for securing a capillary element in a liquid tank (Li, Figs. 5 and 7; pars. [0032]-[0033] – silicone sleeve 203 has pairs of recesses that receive the liquid conducting bodies 205, 204 and, when combined with gaps 2012, secure the liquid conducting bodies 205, 204).
In regards to claim 14, Li does not describe a sensor; and an electronic unit, wherein the electronic unit comprises a digital data processing unit, wherein the digital data processing unit receives a signal from the sensor and controls and/or regulates the at least one electrical vaporiser.  Li does describe a switch 504 configured to activate the electronic cigarette 400 (Li, par. [0040]).  Collett describes a controller that carries out control aspects of the smoking article including control of battery discharge in response to a stimulus (e.g., from a sensor) to the heating elements of an electronic smoking article (Collett, col. 12, line 58-col. 13, line 29).  Collett further describes a control component in the cartridge for providing specific functionalities including data storage (Collett, col. 13, lines 3-6).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the atomizing unit of Li in view of Collett to provide active flow control of the tobacco liquid into the atomizing unit, to store information related to the use of the atomizing unit, and to control the heating elements.  The motivation to do so is to provide a consistent, and regulated, release of flavors and other inhalable materials for user enjoyment and safety.
In regards to claim 20, Li does not describe wherein the liquid tank comprises a corresponding plurality of chambers which are separate from one another, and wherein liquid from a corresponding chamber of the plurality of chambers can be fed to each electrical vaporiser of a plurality of electrical vaporisers.  However, Collett describes an electronic smoking article comprising a plurality of chambers adapted to receive aliquots of the separate liquid components of the aerosol precursor composition from one or more reservoirs (Collett, col. 5, lines 1-6; col. 20, lines 6-18).  By storing the components of the aerosol precursor composition separately, Collett is able to provide a variety of conformations based on the amount of materials utilized to control the properties of the aerosol precursor including flavor and nicotine content (Collett, col. 19, lines 1-47).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the liquid chamber and liquid conducting bodies of Li in view of Collett to have multiple, separate chambers and to conduct liquid from individual chambers.  The motivation to do so is preserve components individually so that a composition that has desired sensory and organoleptic properties, and desired performance characteristics can be provided to a user.
In regards to claim 27, Li does not describe the vaporiser tank unit according to claim 14, wherein the electronics unit comprises a non-volatile data memory, wherein the digital data processing unit stores characteristic data in the non-volatile data memory.  However, Collett describes a control component in the cartridge for providing specific functionalities including data storage (Collett, col. 13, lines 3-6).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the atomizing unit of Li in view of Collett to provide active flow control of the liquid into the atomizing unit and to control the heating elements using data stored internally related to the use of the atomizing unit.  The motivation to do so is to provide a consistent, and regulated, release of flavors and other inhalable materials for user enjoyment and safety.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Yener as applied to claim 16 above, and further in view of Collett in further view of Safari.
In regards to claim 12, Li does not describe vaporiser-tank unit according to claim 16, wherein the vaporiser insert comprises at least one secondary air channel which is separate from the flow channel.  However, Safari describes air intake openings 440 and second air flow opening 218 that allows air to flow from outside to provide fresh air (e.g., air that has not been exposed to atomized liquid) to both a pressure sensor and to be exposed to the atomized liquid (Safari, col. 6, lines 19-40).  On page 5, lines 32-36 of the specification of the present application, it is provided that the at least one secondary air channel is separate from the flow channel in order to be able to feed fresh air and/or to be able to guarantee pressure measurements independently from the vaporization or aerosol formation.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Li in view of Yener, Safari, and Collett to provide a provide a pathway for air that is not directly connected to the atomizing unit.  The motivation to do so is to provide air to a pressure sensor, which is used to activate the atomizing unit, that is not measuring air pressure that has been altered by the atomized liquid (e.g., due to heat differentials and air composition changes) that could affect sensor accuracy in order to get an accurate reading for device activation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763